



EXHIBIT 10.1




Notice of Inducement
Grant of Time-Based
Restricted Stock Units
 
Brian E. Agle
Address
City, State, Zip
Grant Number:
Employee ID:
Grant Number
Avid Employee ID



This notice (the “Notice”) evidences the grant by Avid Technology, Inc. (the
“Company”) on (the “Grant Date”) to you (the “Grantee”) of time-based restricted
stock units of the Company (“RSUs”). Each RSU represents the right to receive
one share of common stock, $0.01 par value per share, of the Company (“Common
Stock”) upon vesting. The shares of Common Stock that are issuable upon vesting
of the RSUs are referred to herein as the “Shares.” The RSUs have been granted
as an inducement award pursuant to and in accordance with NASDAQ Listing Rule
5635(c)(4). Accordingly, the RSUs have been granted outside of the Company’s
2014 Stock Incentive Plan (the “Plan”) previously adopted by the Company and
approved by the Company’s stockholders. However, the terms of the Plan are
incorporated herein and shall apply to the RSUs as if issued under the Plan,
subject to this Notice and the attached Terms and Conditions. Together, the
Notice, the attached Terms and Conditions and the terms of the Plan constitute
the complete agreement between the Grantee and the Company regarding the RSUs
and the Shares.


The RSUs will vest as follows: One year from the Grant Date 33.33% of the RSUs
shall vest and thereafter the RSUs shall vest in equal installments of 8.25% of
the RSUs upon the conclusion of each three-month period, provided that the
Grantee is employed by the Company on such vesting date.


Except as otherwise expressly provided herein or in your employment agreement,
if your employment with the Company terminates before your RSUs are fully
vested, you will forfeit the unvested RSUs.


Acceleration. Should (i) the Company terminate the Grantee’s employment with the
Company without "Cause" or (ii) the Grantee terminate his employment with the
Company with "Good Reason," in each case within one year following a
Change-in-Control of the Company all RSUs will become immediately vested and
payable in full.


For purposes of this Notice:


•
"Cause" means misconduct including, but not limited to: (1) conviction of any
felony or any crime involving moral turpitude or dishonesty ; (2) participation
in a fraud, embezzlement or act of dishonesty to the detriment of the Company;
(3) material breach of any Company policy; (4) gross negligence or willful
misconduct ; (5) material breach of any agreement between you and the Company
(including your Non-Disclosure and Invention Assignment Agreement and the
Company's Code of Business Conduct and Ethics (both of which you are required to
sign as a condition of your employment at the Company)); (6) failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness); or (7)
failing or refusing to cooperate, as reasonably requested in writing by the
Company, in any internal or external investigation of any matter in which the
Company has a material interest (financial or otherwise) in the outcome of the
investigation.

•
“Good Reason” means a material diminution in your authority, duties or
responsibilities; provided that “Good Reason” will exist only if (1) you inform
the Company of the existence of the condition that you believe constitutes Good
Reason within thirty (30) days after the condition first exists, (2)  the
Company fails to remedy the condition within thirty (30) days after being
notified, and (3) your employment terminates within 30 days after the end of the
thirty-day cure period described in clause (2) (or by such earlier date as is
requested by the Company).

•
“Change of Control” shall have the meaning set forth in Exhibit A.

By your signature and the Company’s signature below, you and the Company agree
that the RSUs are granted and governed by this Notice, the terms and conditions
of the Plan and the attached Terms and Conditions of the Shares (subject to any
applicable, superseding terms of your employment agreement with the Company).


Avid Technology, Inc.


    
 By                        Date:                        





--------------------------------------------------------------------------------





    [ ]


I acknowledge the RSU grant made to me on__________, and confirm that I agree to
the terms and conditions set forth herein.






Date:                     
Name of ELT Employee

























































































--------------------------------------------------------------------------------





Avid Technology, Inc.
Inducement Grant of Restricted Stock Units
Terms and Conditions
(Time Based Inducement Award)




1.Non-Plan Grant; Incorporation of Certain Terms and Conditions of the Plan.
Avid Technology, Inc. has granted to the Grantee, subject to these Terms and
Conditions, the attached Notice and the terms and conditions of the Plan (as
incorporated herein), the number of RSUs identified in the Notice. Each RSU
represents the right to receive one share of Common Stock. The RSUs are granted
as a stand-alone award separate and apart from, and outside of, the Plan and
shall not constitute an award granted under or pursuant to the Plan. However,
except as otherwise expressly stated herein, the RSUs shall be governed by terms
and conditions identical to those of the Plan, which are incorporated herein by
reference, and shall be interpreted in accordance with the Plan. In the event of
any conflict between the terms and conditions of the Notice and these Terms and
Conditions, on the one hand, and the terms and conditions of the Plan, on the
other, the Notice and these Terms and Conditions shall govern. Notwithstanding
any other provision of the Notice to the contrary, the RSUs are granted either
by a majority of the Company’s independent directors or by the independent
compensation committee of the Company’s board of directors within the meaning of
NASDAQ Listing Rule 5605(a)(2). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed in the Notice and in the Plan, a copy
of which has been provided to the Grantee.
2.    Employment Inducement Grant. The Company’s grant of RSUs to Grantee are
intended to constitute an “employment inducement grant” under NASDAQ Listing
Rule 5635(c)(4), and consequently is intended to be exempt from the NASDAQ rules
regarding shareholder approval of stock purchase plans. The Notice and these
Terms and Conditions shall be interpreted in accordance with and consistent with
such exemption.


3.    Vesting; Forfeiture.
(a)Vesting Schedule. The RSUs shall vest in accordance with the schedule,
subject to any other conditions, as set forth in the Notice


(b)Vesting Upon Termination of Relationship with Company.
(i) Generally. Except as provided in Section 2(b)(ii) through (iv), if the
Grantee ceases to be employed by Avid Technology, Inc. or its subsidiaries (the
“Company”) (as an employee or officer of, or an advisor or consultant to, the
Company or its subsidiaries) for any reason or no reason, with or without Cause
(as defined below), prior to the final vesting date of the RSUs, vesting shall
cease and the Grantee will have no rights with respect to any RSUs that have not
then vested.
(ii) Terms of Employment Agreement. The RSUs shall be subject to (and modified
by) any applicable, superseding vesting terms as set forth in the Grantee’s
then-effective employment agreement, offer letter or other similar agreement
with the Company, if any.
(iii) Vesting Upon Death or Disability. If the Grantee’s employment with the
Company is terminated by reason of death or disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”))
prior to the final vesting date of the RSUs, the Grantee’s RSUs shall
immediately vest with respect to an additional number of RSUs that would have
vested during the one-year period following the termination of the Grantee’s
employment with the Company.
(iv) Reorganization Event. Following a change in control of the Company or other
Reorganization Event (as defined in the Plan), vesting of your RSUs may be
modified by the Company’s Board of Directors or its designee, to the extent
permitted under the terms of the Plan.
(c) For purposes of these Terms and Conditions, employment with the Company
shall include employment with any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) and 424(f) of the Code.


4.    Distribution of Shares. The Company shall not be obligated to issue to the
Grantee any Shares upon the vesting of any RSU (or otherwise) unless the
issuance and delivery of such Shares shall comply with all relevant provisions
of law and other legal requirements including, without limitation, any
applicable federal or state securities and tax laws and the





--------------------------------------------------------------------------------





requirements of any stock exchange upon which the Shares may then be listed.
Each Share distribution date is hereinafter referred to as a “Settlement Date.”
5.    Restrictions on Transfer. The Grantee shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively, “transfer”) any RSUs, or any interest therein, except by will or
the laws of descent and distribution.
6.    Dividend and Other Shareholder Rights. Except as set forth in the terms of
the Plan, neither the Grantee nor any person claiming under or through the
Grantee shall be, or have any rights or privileges of, a stockholder of the
Company in respect of the Shares issuable pursuant to the RSUs granted hereunder
until the Shares have been delivered to the Grantee.
7.    Withholding Taxes; No Section 83(b) Election.
(a)No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Grantee satisfies any federal, state or local withholding tax
obligation required by law to be withheld or paid in respect of this award. The
Grantee acknowledges and agrees that to satisfy any tax obligation described in
Section 6(a) of these Terms and Conditions, the Company shall deduct and retain
from the Shares to be distributed upon the Settlement Date such number of Shares
as is equal in value to the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Grantee upon the lapse of the
forfeiture provisions (based on minimum statutory withholding rates for federal
and state tax purposes, including payroll taxes, that are applicable to such
income), based on the closing price of the Common Stock on the Settlement Date.


(b)The Grantee acknowledges that no election under Section 83(b) of the Code may
be filed with respect to this award.


8.    Section 409A of the Code.
(c)(a)    These Terms and Conditions and the applicable Notice shall be
interpreted consistent with the intent that the award comply with, or be exempt
from, the requirements of Section 409A of the Code, applicable Treasury
regulations, and guidance thereunder ("Section 409A"). No provision of these
Terms and Conditions or the Notice shall be interpreted or construed to transfer
any liability for any tax (including a tax or penalty due as a result of a
failure to comply with Section 409A) from the Grantee to the Company or to any
other individual or entity.


(d)If the Grantee is a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code as of his separation from service (within the meaning of Section 409A)
with the Company, any amount that is subject to Section 409A and payable upon
the Grantee’s separation from service shall be delayed to the extent required by
Section 409A(a)(2)(B)(i) until the earlier of (a) the first payroll date that is
six (6) months after the Grantee’s separation from service or (b) a date
determined by the Company that is within 30 days of the Grantee’s death. Such
six-month delay shall not be required for any payment that is exempt from the
requirements of Section 409A.


(e)For purposes of Section 409A, each installment payment under this award shall
be treated as a separate payment.


(d)    Issuance of shares with respect to the RSUs shall occur no later than the
deadline for short-term deferrals under Section 409A.


9.    Miscellaneous.
(f)Governing Law. These Terms and Conditions shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
choice or conflict of law provision.


(g)Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.


(h)Binding Effect. These Terms and Conditions shall be binding upon and inure to
the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4.







--------------------------------------------------------------------------------





(i)Waiver. Any provision for the benefit of the Company contained in these Terms
and Conditions may be waived, either generally or in any particular instance, by
the Board of Directors of the Company or a duly authorized committee thereof.


(j)Entire Agreement. These Terms and Conditions, the Notice, the terms of the
Plan and any applicable, superseding terms of the Grantee’s employment agreement
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter hereof.


(k)Amendment. These Terms and Conditions may only be amended or modified in
accordance with the terms of the Plan.






Exhibit A


"Change-in-Control of the Company" shall be deemed to have occurred only if any
of the following events occur:


(i)
The acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act”)) (a "Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated  under the Exchange Act) of 30% or more of either (a) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities”); provided , however,
that for purposes of this section, the following acquisitions shall not
constitute a Change-in-Control:   (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (a) and (b) of
paragraph (iii) below; or



(ii)
Individuals who, as of the date of the Grant Date (the "Effective Date”),
constitute the Company's Board of Directors (the "Incumbent Board”) cease for
any reason to constitute at least a majority of the Company's Board of
Directors; provided, however, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the operating assets of the Company
(a "Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of,
respectively, the then-outstanding shares of common stock (or other equity
interests, in the case of an entity other than a corporation), and the combined
voting power of the then-outstanding voting securities of the corporation or
other entity resulting from such Business Combination (which as used in this
section shall include, without limitation, a corporation or other entity which
as a result of such transaction owns all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity; provided, however, that a
"Change-in-Control of the Company" shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a "change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation" as defined in Treasury Reg.
§ 1.409A-3(i)(5).




